             Case 3:21-cv-05300-JSC Document 3 Filed 07/29/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


                                                §
TRILLER, INC.,                                  §       Case No. 6:20cv693
                                                §
       Plaintiff,                               §
       vs.                                      §       JURY TRIAL DEMANDED
                                                §
BYTEDANCE LTD., and TIKTOK, INC.,               §
                                                §
       Defendants.                              §
                                                §


                        CORPORATE DISCLOSURE STATEMENT

       Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Plaintiff states that it has a

parent corporation Triller Holdco LLC, and that no publicly-held corporation owns 10-percent or

more of its stock or the stock of Triller Holdco LLC.


       Date: July 29, 2020                   /s/ Brian N. Platt w/ permission Wesley Hill
                                             Brian N. Platt (pro hac vice to be filed)
                                             Utah State Bar No. 17099
                                             Brent P. Lorimer (pro hac vice forthcoming)
                                             Utah State Bar No. 3731
                                             WORKMAN NYDEGGER
                                             60 East South Temple Suite 1000
                                             Salt Lake City, Utah 84111
                                             (801) 533-9800 (main line)
                                             (801) 328-1707 (facsimile)
                                             bplatt@wnlaw.com
                                             blorimer@wnlaw.com


                                             Wesley Hill
                                             Texas Bar No. 24032294
                                             Chad Everingham
                                             Texas Bar No. 00787447
                                             Andrea L. Fair
                                             Texas Bar No. 24078488



                                                1
Case 3:21-cv-05300-JSC Document 3 Filed 07/29/20 Page 2 of 2




                           WARD, SMITH & HILL, PLLC
                           1507 Bill Owens Parkway
                           Longview, Texas 75604
                           (903) 757-6400 (main line)
                           (903) 757-2323 (facsimile)
                           wh@wsfirm.com
                           ce@wsfirm.com
                           andrea@wsfirm.com

                           Attorneys for Plaintiff Triller, Inc.




                              2
